Robinson, J.
(dissenting). — The special findings show that defendants discharged fully all duties which devolved upon them to the time when plaintiff was released from the splint and bandages. They had properly set the broken bones, and had given the injured limb their personal supervision for eight weeks. Plaintiff was young and healthy, and the uncontradicted evidence proves that, under the conditions shown, the broken bones should have been healed when the splint and bandages were removed. When that was done defendants instructed plaintiff to procure and use crutches in walking. The special findings show that plaintiff' exercised ordinary care in the use of his leg after that time. The instructions which plaintiff admits having received from defendants necessarily informed him that the injured limb was not entirely cured; that he should use crutches in walking, and should be careful in using it. What further instructions, if any, should have been given, the record nowhere discloses. No evidence, whatever, was offered as to the instructions which should have been given plaintiff when the splint and bandages were removed. The jury were left wholly without the aid of evidence to determine that matter. As they were not experts, the plaintiff was as competent to determine what instructions should have been given, and consequently the care and use of his injured limb which would have been proper, as were the jury. But'the jury found that he used ordinary care. Therefore no damage conld have resulted from the failure of defendants to- give such instructions as the jury were competent to find should have been given. The fact that a perfect cure had not been effected when the splint and bandages were discarded does not alter the case under the law as announced to the jury. They were charged that a “physician or surgeon, in undertaking the treatment of a patient, does not thereby insure a cure.” Plaintiff was not under the personal care of defendants, but was. treated at his own home. The splint and bandages *702were removed about the first of February, 1886. Plaintiff did not see defendants from that time until the month of June following, when he went to them with a brother, who had an injury which required surgical attention. Defendants then noticed that the limb was crooked, and advised plaintiff that he should have treatment at his home or in hospital. He refused to have it so treated, but consented to have defendants place around the limb a plaster of Paris bandage, which was designed as a support. That was removed in about one month, and defendants did not again see plaintiff until near the end of that year. It was then found that the limb had continued to grow worse, but the defendants were refused permission to treat it further. ’ It thus appears that plaintiff refused to follow the advice of defendants when given. The opinion of the majority ignores the fact that, even if defendants neglected to give proper instruction to plaintiff, yet they would not be liable for such neglect unless injury resulted. The record before us contains no evidence which even tends to show that the condition of which plaintiff complains would have been avoided had defendants given instructions which were not given. It seems to me that the majority opinion casts upon defendants the burden of proving what instruction, if any, should^ have been given plaintiff; that such instructions were in fact given, or, if omitted, that none of the damage of which plaintiff complains resulted from such omission. That the law does not impose such burden upon defendants is evident. ,Defen<la-nts are presumed to have discharged all obligations which rested upon them until the contrary is shown. A part of the relief asked by defendants is that the general verdict be set aside because not supported by the evidence, and to that, I think, they are entitled. This does not seem to me to be a case where there is a conflict in the evidence, but rather one where there is an entire absence of evidence on the material issues not settled by the special findings to support the general verdict.
Granger, J., concurs in this dissent.